Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) tracking device configured to detach from a launched projectile to remain in an animal when the projectile proceeds completely through the animal. This judicial exception is not integrated into a practical application because there is missing steps or elements to make the device working properly. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no physical tracking device/element or specific element that will penetrate completely through and animal while leaving the tracking device in an animal.
By further checking claims 2-7, there appears no device claimed to overcome the abstract idea of claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1-7, a tracking device missing essential components would not make the invention working properly. A tracking missing a projectile or a carrier can not reach an animal. Though an arrow would be able to pass through an animal completely, there is missing detachable device to separate from the arrow in order to stay in an animal. Applicant needs to amend the claims by combining multiple elements into the tracking device in order to overcome the indefinite rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-15 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wetzler (20180142996).
Regarding claims 1-3, Wetzler discloses a tracking device configured to detach from a launched projectile to remain in an animal when the projectile proceeds completely through the animal (see Fig. 4, Abstract)(a projectile/arrow 10 penetrates a target completely, tracker 20 detached and embed itself in the target, Abstract).
Regarding claim 4, Wetzler discloses comprising a transmitter configured to transmit a detectable signal (tracker 20 transmits its location as determined by the GPS unit via the transmitter, paragraph 0021).
Regarding claim 5, Wetzler discloses racking device of claim 4, further comprising a receiver configured to receive a signal transmitted from an electronic device (transmitted geographic position of the tracker 20 can be received by any electronic device capable of receiving wireless transmissions such as a cell phone, laptop, or the like, paragraph 0020).
Regarding claim 7, Wetzler discloses further comprising an accelerometer configured to detect when the projectile is launched and/or when the launched projectile hits the animal (tracker 20 includes a sensor configured to detect impact, such as an accelerometer, which in turn causes the transmitter 43 to transmit the location of the tracker 20 if a threshold deceleration is detected, which would occur when the arrow strikes the target, paragraph 0020).
Regarding claim 8, Wetzler discloses wherein the tracking device is configured for attachment to an end of a shaft of an arrow and comprises a nock portion configured for operable engagement with a bow string used to launch the arrow (nock is disposed on a second end of the shaft. A second end of the tracker bracket is removably secured to a first end of the shaft. A second end of the arrowhead is removably secured to the first end of the tracker bracket, Abstract).
Regarding claim 9, Wetzler discloses further comprising an electronics portion that is housed within the shaft of the arrow when the device is attached to the end of the shaft (see Fig. 1 and paragraph 0014)(tracker 20 is an electronics portion housed within the shaft.
Regarding claims 10-11, Wetzler discloses tracking device of claim 9, further comprising a sleeve that fits along a housing of the electronics portion to define an outer diameter that fits with an inner diameter of the shaft of the arrow (Fig. 2, the tracker 20 is a sleeve fits into the inner diameter of the shaft, paragraph 0017-0019).
Regarding claim 12, Wetzler discloses wherein the tracking device is configured such that a longitudinal force required to detach the tracking device from the shaft is greater than a force required to detach the nock portion from the bow string (barbs produces a force to detach the tracking device from projectile while bow string keeps penetrating through).
Regarding claims 13-14, Wetzler discloses further comprising a decelerator configured to decelerate the tracking device relative to the projectile while the projectile is proceeding through the animal (tracker 20 includes one or more barbs 22 thereon that embed in an animal struck by the tracking arrow 20, which causes the tracker 20 to detach from the tracker bracket 12 and stick to the animal, paragraph 0017, Fig.2)(barbs 22 serves as decelerator).
Regarding claim 15, Wetzler discloses wherein the decelerator comprises an offset fin (the housing 33 with barbs 22 is an offset fin, Fig. 2).
Regarding claim 18, Wetzler discloses wherein the decelerator comprises a plurality of deceleration features extending radially from a body of the tracking device (elastic band can be placed annularly around the tracker bracket 12, such that tension from the elastic band secures the tracker bracket 12 to the fastener 21, paragraph 0016)(faster arranged radically from tracker and served as part of the decelerator of barbs).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wetzler (20180142996) as applied to claim 1 above, and further in view of Manske (5294131).
Regarding claim 6, Wetzler does not specifically use of sound generator for hunting tracking. However, Manske teaches use of sound generator in tracking ( a sound generator actuated upon impact with a target to aid in finding the arrow, Abstract). It would have obvious to add a sound generator to the tracking device especially when the GPS unit is not working properly in bad visibility of GPS signal (wooded area).


Allowable Subject Matter
Claim 16-17, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov